Citation Nr: 0914565	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-28 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for residuals of 
physical abuse.

4.  Entitlement to service connection for residuals of diesel 
fume exposure.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to February 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This matter was previously before the Board in November 2006 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

The record reflects that the Board received new evidence from 
the Veteran that was associated with the claims folder after 
the issuance of the December 2008 supplemental statement of 
the case.  As such, the RO has not considered such evidence 
in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  No waiver of initial RO consideration is currently 
of record.  For the following reasons, the Board finds that a 
remand for RO consideration is not warranted.  

The newly received statements regarding physical abuse of the 
Veteran are redundant of statements previously considered by 
the RO.  Statements regarding exposure to diesel fumes are 
not probative because there is no medical evidence that the 
Veteran has current chronic residual disability related to 
diesel fume exposure.  The articles regarding headaches and 
back disabilities are general in nature.  Although these 
articles discuss various causes of back pain and head 
injuries, none of the articles relate specifically to the 
Veteran, and the articles are not combined with any opinion 
of a medical professional.  See Sacks v. West, 11 Vet. App. 
314 (1998) (Generally, an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise "is too general and 
inconclusive" to well ground a claim).  Therefore, this 
evidence is not probative with regard to the issue here on 
appeal.

In addition, some of the Veteran's statements and the newly 
received evidence refer to radiation exposure, cancer, and 
other disabilities for which there was a final Board decision 
denying service connection in July 2006.  At that time, the 
Veteran was apprised of the Board's decision and of his 
rights to appeal the decision.  It appears that this newly 
received evidence may be an attempt to reopen the Veteran's 
claim based on new and material evidence.  As such, these 
matters are referred to the RO for appropriate action.

The Board also notes that in his Notice of Disagreement 
received by VA in January 2004, the Veteran stated he had a 
new claim for cysts on both of his kidneys.  This issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A chronic back disability was not present during service, 
and there is no competent medical evidence of record causally 
relating the Veteran's current back disability to his active 
service.

2.  A chronic headache disability was not present during 
service or within one year thereafter, and there is no 
competent medical evidence of record causally relating the 
Veteran's current headache disability to his active service.

3.  There is no competent medical evidence of record that the 
Veteran has current chronic residual disability of in-service 
physical abuse.

4.  There is no competent medical evidence of record that the 
Veteran has current chronic disability as a residual of 
exposure to diesel fumes.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.303(a),3.303(b).

2.  A chronic headache disability was not incurred or 
aggravated by active service, nor may it be presumed, (as an 
organic disease of the nervous system), to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.303(b), 
3.304, 3.309 (2008).

3. Chronic residual disability of physical abuse was not 
incurred in, or aggravated by, active service.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  Chronic residual disability of exposure to diesel fumes 
was not incurred in, or aggravated by, active service.  38 
U.S.C.A. §§ 1101, 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the headache and back 
claims by means of May 2002 correspondence to the Veteran.  
The letter informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The letter did not notify the 
Veteran that a disability rating and effective date would be 
assigned in the event of award of the benefits sought.  The 
VA satisfied its duty to notify as to the residuals of 
physical abuse and exposure to diesel fuel, as well as the 
headache and back claims, in March 2007 correspondence to the 
Veteran.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  In addition, the 
letter notified the Veteran that a disability rating and 
effective date would be assigned in the event of award of the 
benefits sought. 

In Pelegrini v. Principi, supra, the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claims were readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records (STRs), and VA 
examination and treatment records.  Additionally, the claims 
file contains the Veteran's statements in support of his 
claim.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  



Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).  For certain chronic disorders, such as 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.



Analysis

Back 

The Veteran avers that he suffers from back pain as a result 
of being shoved head first into metal wall lockers while in 
boot camp.  Specifically, he indicates that because his spine 
and head are connected, an injury to his head could cause 
injury to his back.  The Veteran's STRs reflect a complaint 
of back pain in February 1965.  At that time, the Veteran 
indicated he had a 1 1/2 year history of back problems.  A bed 
board was recommended to treat the Veteran's back.

A February 1968 record of a clinical evaluation of the 
Veteran's spine for separation purposes indicates a normal 
spine.  

An August 2002 VA examination report indicates the Veteran 
complained of hurting his lower back one month earlier and 
that he had low back and right leg pain with tingling.  The 
examination report reflects a diagnosis of lower back pain 
with right sciatica.

An April 2008 VA examination indicates that the Veteran 
reported no specific injury to his back, but stated that it 
started hurting in 1964 while in boot camp.  The examination 
report reflects a diagnosis of minimal degenerative disc 
disease/ degenerative joint disease of the spine.  The 
examiner opined that the Veteran's current low back condition 
is not caused by, or related, to military service.

As noted above, medical evidence of a nexus between the 
current disability and an in-service disease or injury is 
necessary to warrant service connection.  See Pond, supra.  
In the present case, there is no competent clinical evidence 
of record that establishes that the Veteran's current low 
back disability is etiologically related to any in-service 
incident.  The Veteran is competent to testify regarding 
symptoms he experiences; however, as a layperson, the Veteran 
does not possess the credentials, training, or experience 
needed to render a competent opinion as to medical causation.  
See Espiritu v. Derwinski, supra.

The Board has also considered whether presumptive service 
connection for a chronic disease, arthritis, is warranted in 
the instant case for the Veteran's degenerative joint disease 
of the low back.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service. See 38 C.F.R. § 3.307(a)(3). 

The evidence of record does not establish any clinical 
manifestations of degenerative joint disease of the low back 
within the applicable time period.  
There is no medical evidence of record that the Veteran had a 
back disability within one year after service.  The Board 
notes that the April 2008 VA examination report reflects the 
Veteran's statement that he visited a doctor "probably in 
the early 1970s" and also had some chiropractic treatment.  
The Board further notes that the Veteran was requested, in 
March 2007 correspondence from VA, to provide any additional 
evidence of back treatment, to include a VA Form 21-4142, 
authorization for release of information.  There is no 
evidence of record that the Veteran submitted a completed 
form for chiropractic treatment or for a private doctor.  
Nevertheless, a visit to a doctor in the early 1970s would 
not have been within one year after service.  As such, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.

Headaches

The Veteran avers that he suffers from headaches as a result 
of being shoved head first into metal wall lockers while in 
boot camp.  He also avers that he was hit with a rifle 20-30 
times by drill instructors in boot camp and he began to have 
headaches in June 1964.  He contends he has had weekly 
headaches ever since.  

An April 6, 1966 STR indicates that the Veteran complained of 
headaches for a week, when he reported no traumatic history.  
An entry one week later, also in April 1966, indicates the 
prescribed medication did not relieve the Veteran's 
headaches.  The Veteran's February 1968 report of medical 
examination for separation from service indicated a clinical 
evaluation of normal for the head and neurologic system.

A report of a January 2002 VA examination indicates that the 
Veteran complained of constant right side headaches for one 
week.  The report reflects the Veteran indicated a history of 
daily fleeting pains in various parts of his head since he 
had meningitis in 1990 and 1997.  He complained of a 
difference between those headaches and his 2002 headache, in 
that the 2002 headache was not going away, although it was 
relieved with aspirin.

A report of an April 2002 VA examination indicates that the 
Veteran sought follow-up treatment for headaches.  The record 
indicates that the Veteran averred his headaches seemed to be 
getting worse with flashes of pain jumping from one area of 
the head to another and lasting 2-3 minutes, on and off 
throughout the day.  The clinical assessment was headaches 
with a history of viral meningitis.  

A report of a May 2002 VA examination indicates that the 
Veteran complained of constant head pain.

A March 2008 VA examination report reflects that the Veteran 
reported he had been hit in the head 20 to 30 times in 
service by a drill instructor with a rifle.  He reported 
headaches since June 1964.  He also reported superimposed 
additional head pain since 1990, and reported he had had 
bouts of meningitis in 1990, 1998, and February 2008.

An October 2008 VA medical report reflects the examiner's 
opinion that the Veteran's headaches are not related to his 
military service.  The examiner's opinion is based on a 
review of the Veteran's claim's file, an examination of the 
Veteran, and a review of the CPRS (Computerized Patient 
Record System) file.  The examiner opined that he cannot 
connect the Veteran's headaches to his military experience.

The Board has also considered whether presumptive service 
connection for headaches, as a chronic disease of the nervous 
system, is warranted in the instant case.  However, in order 
for the presumption to operate, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. § 
3.307(a)(3). 

The evidence of record does not establish any clinical 
manifestations of headaches within the applicable time 
period.  As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.

Regarding continuity of symptomatology, the Board notes that 
the Veteran did have headaches while in service.  He avers he 
has had headaches every week since 1964; however, the 
Veteran's STRs indicate that he sought treatment for 
headaches on only two occasions, both in April 1965.  
Moreover, the first medical evidence of post service 
complaints of headaches is in January 2002, when the Veteran 
averred he had been getting headaches since he had meningitis 
in 1990 and 1997 or 1998.  Hence, while the veteran is 
competent to report complaints of headaches since service, 
the Board finds that his statements in this regard are less 
than credible, when considered in conjunction with the record 
as a whole, as outlined above. 

In considering whether any present disability is causally 
related to active service, the Board notes that the 
provisions concerning continuity of symptomatology do not 
relieve the requirement that there be some evidence of a 
nexus to service.  For service connection to be established 
in the present case by continuity of symptomatology, in the 
absence of credible lay statements in this regard, there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  In the present case, there is no such nexus 
opinion.  To the contrary, the medical evidence of record 
indicates that the Veteran's headaches are related to post 
service viral meningitis.

Residuals of Physical Abuse

The Veteran claims service connection for residuals of 
physical abuse.  He avers that he suffers from, headaches, 
back pain, hearing loss, and neck pain, due to physical abuse 
in boot camp.  Specifically, he avers that drill instructors, 
using their fists, hit him in the head, neck, stomach, and 
chest, and kicked him in the back.

As noted above, an October 2008 VA medical report indicates 
no etiological relationship between the Veteran's military 
service and headaches.  In addition, the April 2008 VA 
examination report found no etiological relationship between 
the Veteran's military service and back pain.

With regard to the claim for hearing loss due to physical 
abuse, a July 2003 RO decision granted service connection for 
hearing loss with an evaluation of zero percent.  A July 2006 
Board decision denied a compensable initial evaluation for 
bilateral hearing loss based on the results of a March 2003 
VA audiometric test, which indicated that the Veteran has 
Level I hearing in each ear.  As the Veteran has already been 
service-connected for hearing loss, the issue is now moot.  

With regard to the remaining contention regarding residual 
neck disability, the July 2006 Board decision denied service 
connection for a neck disability because there was no 
competent medical evidence of record of a neck disability.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Without evidence of a current chronic residual 
disability of physical abuse, the analysis ends, and service 
connection cannot be awarded.  Id., at 1333.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating 
that in the absence of proof of a present disability there 
can be no valid claim).  Therefore, the Board finds that 
there is no medical evidence of record that the Veteran has 
chronic disability as a residual of physical abuse while in 
service.

Residuals of Diesel Fume Exposure

The Veteran claims service connection for residuals of diesel 
fume exposure; however, he has not indicated any specific 
disabilities.  On his claim form, he merely indicates that he 
is not sure of the long term effects of exposure.  There is 
no medical evidence that the Veteran has any current 
disability related to exposure to diesel fumes; therefore, as 
noted above, an award of service connection is not justified.  
See Brammer, supra.

Conclusion

The Veteran has expressed a belief that he has headaches, 
back pain, and disabilities categorized as residuals of 
physical abuse and diesel fume exposure, related to active 
service.  However, the Board notes that the Veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  Espiritu, supra.  
The negative evidence of record is of greater probative value 
than the Veteran's statements in support of his claim for 
service connection.  

The evidence fails to demonstrate that the Veteran has a 
chronic headache or back disability that was incurred in, or 
aggravated by, active service.  In addition, the evidence of 
record fails to demonstrate that the Veteran has chronic 
residual disability of physical abuse or exposure to diesel 
fumes while in service.  As the preponderance of the evidence 
is against the claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  



	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to service connection for a back disability 
is denied.

2.  Entitlement to service connection for a disability 
manifested by headaches is denied.

3.  Entitlement to service connection for residuals of 
physical abuse is denied.

4.  Entitlement to service connection for residuals of diesel 
fume exposure is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


